Citation Nr: 1025840	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  04-39 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:  Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1963 to December 1967.  

This matter is currently before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court) by an Order endorsing a Joint Motion for 
Remand (Joint Motion) by the parties.  

In June 2005, a Central Office hearing was held before the 
undersigned; a transcript of the hearing is associated with the 
claims file.  

The case was originally before the Board on appeal from an April 
2003 rating decision of the St. Louis, Missouri Department of 
Veterans Affairs (VA) Regional Office (RO).  In a September 2005 
decision, the Board, in pertinent part, reopened the claim of 
service connection for residuals of injury to the back, and 
denied the claim on de novo review.  The Veteran appealed the 
determination to the Court, resulting in a December 2007 
Memorandum Decision that, in pertinent part, vacated the 
September 2005 Board decision with regard to the claim of service 
connection for a low back disability, and remanded that issue to 
the Board for additional development.  

In July 2008, the Board remanded the claim to the RO for 
additional development.  In March 2009, the Board issued a 
decision denying the claim of service connection for a low back 
disability.  The Veteran appealed that decision to the Court.  In 
February 2010, the Court endorsed another Joint Motion by the 
parties to vacate the Board's March 2009 decision, and remanded 
the matter for action consistent with the Joint Motion.  

The appeal is being REMANDED to the RO.  VA will notify 
the Veteran and his attorney if further action on his part 
is required.




REMAND

The February 2010 Joint Motion indicates that remand was 
necessary because in the March 2009 decision the Board failed to 
provide an adequate statement of reasons or bases for its 
conclusion that the duty to assist had been satisfied.  
Specifically, it was noted that the August 2008 VA examiner 
failed to address adequately the "clinical significance" of the 
Veteran's contentions that he initially injured his lower back 
while playing football during service in 1964 and has suffered 
low back pain ever since then, or of the initial post-service 
documentation of low back complaints is in the latter 1970s, when 
the Veteran reported having had back pain in the 1960s and 1970s, 
both of which the Board requested in the July 2008 remand 
instructions.  

Given the nature of the deficiencies cited in the Joint Motion, 
the Board finds that another VA examination is in order.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Arrange for an orthopedic examination of 
the Veteran to determine the nature and 
etiology of all low back disability.  The 
claims folder, to specifically include the 
Joint Motion by the parties and this remand, 
must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated studies or tests should be 
completed and reported in detail.  

Based on a review of the record and 
examination of the Veteran, the examiner is 
requested to provide an opinion as to whether 
it is at least as likely as not (50 percent 
or better probability) that the Veteran's 
current low back disability is related to 
injury or disease during the Veteran's period 
of service from December 1963 to December 
1967.  

The examiner is asked to comment as to 
whether the Veteran's current low back 
disability is consistent with (or reasonably 
may be considered residuals of) the type of 
injury the Veteran relates he sustained in 
service (i.e., being hit playing football in 
1964), considering accepted medical 
principles pertaining to the history, 
manifestation, clinical course, and character 
of the Veteran's current low back condition.  
The examiner is also asked to comment on the 
significance of the initial post-service 
documentation of low back complaints 
occurring in the latter 1970s, at which time 
the Veteran reported having had back pain in 
the 1960s and 1970s, in the context of 
whether there is sufficient factual evidence 
to support a well-reasoned conclusion that 
the Veteran's current low back disability is 
related to injury sustained in service.  

The examiner must explain, with complete 
rationale, all opinions that are given.  If 
the examiner is unable to render any opinion 
requested, it should be so noted in the 
record, along with a full explanation for why 
it cannot be done.  

2.  Thereafter, adjudicate the claim.  If any 
benefit sought on appeal remains denied, 
furnish the Veteran and his attorney a 
supplemental statement of the case and return 
the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).



